Attorney’s Docket Number: TAI/3038US
Filing Date: 9/1/2020
Claimed Priority Date: 3/12/2020 (JP 2020-043282)
Applicant(s): Suzuki et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the election filed on 6/2/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Invention I, reading on a method of manufacturing, and Species 1, reading on figures 1-2Q, in the reply filed on 6/2/2022, is acknowledged.  The applicant indicated that claims 1-3 read on the elected invention and species.  The examiner agrees.  Accordingly, claims 4-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maekawa (US 7696100).

Regarding claim 1, Maekawa shows all aspects of the instant invention including a wiring fabrication method comprising (see, e.g., figs. 3A and 3B):
Pressing a first template 306 against a first film 305 to form a first pattern
Forming a first wiring and a via
wherein

The template 306 includes (see, e.g., fig. 3A)
A first recessed portion 307
A second recessed portion 308 at a bottom of the first recessed portion
The first pattern includes (see, e.g., fig. 3C):
A first raised portion 310 corresponding to the first recessed portion 307
A second raised portion 311 corresponding to the second recessed portion 308
The second raised portion 311 protrudes from the first raised portion 310
The first wiring corresponds to the first raised portion 310 (see, e.g., fig. 3D)
The via corresponds to the second raised portion 311 (see, e.g., fig. 3D)
The via protrudes form the first wiring (see, e.g., fig. 3D)
Regarding claim 2, Maekawa further shows that:
The first pattern is formed on a first conductive material film 304 (see, e.g., fig. 3C)
The first wiring and the via are formed by etching the conductive film using the first pattern as a mask (see, e.g., figs. 3C and 3D)
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        							
MDP/mdp
September 9, 2022